DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/24/2019 and reviewed by the Examiner.
Information Disclosure Statement
The European Search Report filed on 10/24/2019 is not listed in the NPL section of the IDS filed on the same day.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iarocci et al. (PGPub #2017/0233091) in view of Cole et al. (US #4,674,714).
Regarding claim 1, Iarocci teaches an anti-ice system employing gas turbine engine bleed air, the anti-ice system comprising: an engine nacelle (18) with a nose cowl (18 as seen in figure 1) having a leading edge skin (18, and 24 as seen in figure 2), additionally, there is an interior volume (210) within the nacelle (18, and 210 as seen in figure 23) that receives high temperature engine bleed air (208, and 210 as seen in figure 23, and Paragraph 121, lines 1-9); an exhaust duct (30) extending from the interior volume (30, and 210 as seen in figure 23) to an exhaust port (20) in a fan cowl skin (20, and 30 as seen in figure 2) downstream of the leading edge skin (10, and 30 as seen in figure 23); a disruptor plate (10) rotatably mounted (Paragraph 67, lines 1-5) upstream from the exhaust port (10, 20, 30, and 38 as seen in figure 2); and an actuator coupled to the disruptor plate (Paragraph 73, lines 1-4), the actuator adapted to rotate the disruptor plate into an external airflow (Paragraph 73, lines 4-9) responsive to temperature of exhaust flow in the exhaust port (Paragraph 73, lines 14-16, and Paragraph 101, lines 1-8, and Paragraph 113, lines 1-8) whereby the external airflow is turbulated upstream of the exhaust port (It is inherent that sticking an oblique planar body into the freestream of the air around an aircraft will produce turbulence off the back of the body).  But, Iarocci does not teach that the nose cowl features a bulkhead which forms the interior volume.
However, Cole does teach that the nose cowl features a bulkhead which forms the interior volume (Abstract, lines 1-11, and 11, and 18 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nose cowl feature a bulkhead which forms the interior volume because Iarocci and Cole are both systems that utilize excess hot air for deicing systems.  The motivation for having the nose cowl feature a bulkhead which forms the interior volume is that it allows the hot air to be used to help prevent ice from forming on the leading edge of the cowl which helps improve aero efficiency of the aircraft.
Regarding claim 2, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 1, but Iarocci does not explicitly teach a temperature sensor and wherein the actuator is operable (Paragraph 73, lines 14-16), that when the plate is open the freestream air mixes with the exhaust air which helps lower the temperature which helps prevent the air from damaging the nacelle skin (Paragraph 101, lines 1-8), and that to get the desired nacelle skin temperature range depends on the exhaust temperature (Paragraph 113, lines 1-8), therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a temperature sensor that provides a temperature signal to the actuator to move the actuator because the is a maximum allowable nacelle skin temperature of Iarocci that is a function of the position of the plate and the temperature of the exhaust gases.  The motivation for having a temperature sensor that provides a temperature signal to the actuator to move the actuator is that it helps to ensure that the nacelle skin is not damaged by the exhaust air.
Regarding claim 3, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 2 further comprising a control system (34 of Iarocci) and issuing an actuation signal to the actuator (Paragraph 73, lines 1-16 of Iarocci), but Iarocci does not explicitly teach that the controller receives the temperature signal, and that the motion is responsive to the temperature signal exceeding a threshold value.  However, Iarocci does teach that the controller opens and closes the door based on the operating requirements of the aircraft (Paragraph 73, lines 14-16), that when the plate is open the freestream air mixes with the exhaust air which helps lower the temperature which helps prevent the air from damaging the nacelle skin (Paragraph 101, lines 1-8), and that to get the desired nacelle skin temperature range depends on the exhaust temperature (Paragraph 113, lines 1-8), therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller receives the temperature signal, and that the motion is responsive to the temperature signal exceeding a threshold value because Iarocci teaches that the controller acetates the 
Regarding claim 4, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 3, but Iarocci does not explicitly teach that the actuation signal is proportional to temperature over the threshold value as indicated by the temperature signal.  However, Iarocci does teach that the controller opens and closes the door based on the operating requirements of the aircraft (Paragraph 73, lines 14-16), that when the plate is open the freestream air mixes with the exhaust air which helps lower the temperature which helps prevent the air from damaging the nacelle skin (Paragraph 101, lines 1-8), and that to get the desired nacelle skin temperature range depends on the exhaust temperature (Paragraph 113, lines 1-8), therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuation signal is proportional to temperature over the threshold value as indicated by the temperature signal because in Iarocci because as the plate is opened further the amount and rate of the flow leaving the exhaust duct changes which affects how the flow effects the temperature of the skin and as the temperature of the exhaust changes the plate would need to be moved to maintain the temperature of the nacelle skin.  The motivation for having the actuation signal is proportional to temperature over the threshold value as indicated by the temperature signal is that it helps to ensure that the nacelle skin is not damaged by the exhaust air.
Regarding claim 5, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 4 wherein the disruptor plate is rotatable through a range of positions from fully closed to fully open responsive to the temperature signal (Paragraph 73, lines 1-16 of Iarocci).
Regarding claim 6, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 1 wherein the disruptor plate incorporates perforations (92 as seen in figure 9)
Regarding claim 7, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 1 wherein the disruptor plate incorporates a trailing edge treatment (166 as seen in figure 16, and paragraph 95, lines 9-10).
Regarding claim 18, Iarocci teaches a method for control of anti-ice system exhaust temperature comprising: receiving high temperature engine bleed air in an engine nacelle (18, 208, and 210 as seen in figure 23, and Paragraph 121, lines 1-9) with a nose cowl (18 as seen in figure 1) having a leading edge skin (18, and 24 as seen in figure 2), with an interior volume within the nacelle (18, and 210 as seen in figure 23); extracting the bleed air from the interior volume with an exhaust duct (30, 208, and 210 as seen in figure 23, and Paragraph 121, lines 1-9) extending from the interior volume (30, and 210 as seen in figure 23) to an exhaust port (20) in a fan cowl skin (20, and 30 as seen in figure 2) downstream of the leading edge skin (10, and 30 as seen in figure 23); rotating a disruptor plate (10, and Paragraph 67, lines 1-5) upstream of an exhaust port (10, 20, 30, and 38 as seen in figure 2) to create turbulence in an external airflow providing a turbulated flow (It is inherent that sticking an oblique planar body into the freestream of the air around an aircraft will produce turbulence off the back of the body); and entraining exhaust flow from the exhaust port into the turbulated flow thereby cooling the exhaust flow prior to impingement on a surface aft of the exhaust port (Paragraph 73, lines 14-16, and Paragraph 101, lines 1-8, and Paragraph 113, lines 1-8).  But, Iarocci does not teach that the nose cowl features a bulkhead which forms the interior volume.
However, Cole does teach that the nose cowl features a bulkhead which forms the interior volume (Abstract, lines 1-11, and 11, and 18 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nose cowl feature a bulkhead which forms the interior volume because Iarocci and Cole are both systems that utilize excess hot air for deicing systems.  The motivation for having the nose cowl feature a bulkhead which forms the 
Regarding claim 19, Iarocci as modified by Cole teaches the method as defined in claim 18, but Iarocci does not explicitly teach sensing temperature in an exhaust duct or on a surface aft of the exhaust port; providing a temperature signal; and monitoring the temperature signal and, upon reaching a threshold temperature issuing an actuation signal to an actuator.  However, Iarocci does teach that the controller opens and closes the door based on the operating requirements of the aircraft (Paragraph 73, lines 14-16), that when the plate is open the freestream air mixes with the exhaust air which helps lower the temperature which helps prevent the air from damaging the nacelle skin (Paragraph 101, lines 1-8), and that to get the desired nacelle skin temperature range depends on the exhaust temperature (Paragraph 113, lines 1-8), therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to sense the temperature in the exhaust duct, send that temperature value to the controller, and actuate the plate when it reaches a certain value because Iarocci teaches that the controller acetates the plate to ensure the nacelle skin temperature stays within a safe range which depends on the exhaust temperature.  The motivation for sensing the temperature in the exhaust duct, sending that temperature value to the controller, and actuating the plate when it reaches a certain value is that it helps to ensure that the nacelle skin is not damaged by the exhaust air.
Claim 8-10, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Iarocci et al. (PGPub #2017/0233091) as modified by Cole et al. (US #4,674,714) as applied to claim 1 or 18 above, and further in view of Richardson (PGPub #2014/0339357) and Shivashankara et al. (PGPub #2014/0331665).
Regarding claim 8, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 1 wherein the plate is located over the exhaust duct (10, 20, 30, and 38 as seen in figure 2 of Iarocci), but Iarocci does not teach that the actuator is a thermal actuator, said thermal actuator positioned within (Abstract, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator be a thermal actuator because Iarocci and Shivashankara are both devices that have actuated flaps on the skin of an aircraft to disrupt the flow.  The motivation for having the actuator be a thermal actuator is that it removes the moving mechanical components of the actuator which allows it to be more reliable.  But Shivashankara does not teach that said thermal actuator positioned within the duct.  However, Richardson does teach that said thermal actuator positioned within the duct (501 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have said actuator positioned within the duct because Iarocci and Richardson are both devices that have actuated flaps on the skin of an aircraft to open flow paths between the aircraft and the freestream.  The motivation for having said actuator positioned within the duct is that it allows there to be a direct connection between the plate and actuator and allows the actuator to be more easily serviced.
Regarding claim 9, Iarocci as modified by Cole, Richardson, and Shivashankara teaches the airflow disruptor as defined in claim 8, but Iarocci does not teach that the actuator employs a shape memory alloy (SMA).  However, Shivashankara does teach that the actuator employs a shape memory alloy (SMA) (Abstract, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator employs a shape memory alloy because Iarocci and Shivashankara are both devices that have actuated flaps on the skin of an aircraft to disrupt the flow.  The motivation for having the actuator be a thermal actuator is that it removes the moving mechanical components of the actuator which allows it to be more reliable.
Regarding claim 10, Iarocci as modified by Cole, Richardson, and Shivashankara teaches the airflow disruptor as defined in claim 9, but Iarocci does not explicitly teach that the actuator is responsive to varying temperature of exhaust flow in the exhaust duct, a higher temperature resulting in (Paragraph 73, lines 14-16), that when the plate is open the freestream air mixes with the exhaust air which helps lower the temperature which helps prevent the air from damaging the nacelle skin (Paragraph 101, lines 1-8), and that to get the desired nacelle skin temperature range depends on the exhaust temperature (Paragraph 113, lines 1-8), therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator responsive to the temperature of the exhaust gas in the exhaust duct because as the temperature is increased the plate needs to be moved to ensure that the skin of the nacelle stays within the desired operating conditions. The motivation for having the actuator responsive to the temperature of the exhaust gas in the exhaust duct is that it helps to ensure that the nacelle skin is not damaged by the exhaust air.  However, Shivashankara does teach that the actuator is responsive to varying temperature (Abstract, lines 1-9), a higher temperature resulting in increased rotation or extension of the SMA in the actuator and a lower temperature resulting in retraction of the SMA (Paragraph 26, lines 7-12, and Paragraph 31, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator deploy the plate when at a higher temperature or stow the plate at a lower temperature because Iarocci and Shivashankara are both devices that have actuated flaps on the skin of an aircraft to disrupt the flow.  The motivation for having the actuator deploy the plate when at a higher temperature or stow the plate at a lower temperature is that as the temperature is increased the need to generate vortices to help cool the system is increased so the plate is deployed to help generate the vortices.
Regarding claim 20, Iarocci as modified by Cole teaches the method as defined in claim 18 wherein the plate is located over the exhaust duct (10, 20, 30, and 38 as seen in figure 2 of Iarocci), but Iarocci does not teach mounting a thermal actuator in a duct; and wherein the step of rotating the (501 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have said actuator positioned within the duct because Iarocci and Richardson are both devices that have actuated flaps on the skin of an aircraft to open flow paths between the aircraft and the freestream.  The motivation for having said actuator positioned within the duct is that it allows there to be a direct connection between the plate and actuator and allows the actuator to be more easily serviced. But Richardson does not teach that the actuator is a thermal actuator, and wherein the step of rotating the disruptor plate comprises actuating the thermal actuator upon reaching the threshold temperature.  However, Shivashankara does teach that the actuator is a thermal actuator (Abstract, lines 1-9), and wherein the step of rotating the disruptor plate comprises actuating the thermal actuator upon reaching the threshold temperature (Paragraph 26, lines 7-12, and Paragraph 31, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator be a thermal actuator that rotates the plate when a threshold temperature is reached because Iarocci and Shivashankara are both devices that have actuated flaps on the skin of an aircraft to disrupt the flow.  The motivation for having the actuator be a thermal actuator that rotates the plate when a threshold temperature is reached is that thermal actuators have fewer moving parts that can fail in use and having it move at a certain temperature allows it to be deployed while it is not needed to help reduce drag but allows it to automatically be deployed when it is needed.
Claim 11, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Iarocci et al. (PGPub #2017/0233091) as modified by Cole et al. (US #4,674,714) as applied to claim 5 above, and further in view of Maalioune et al. (PGPub #2012/0031995).
Regarding claim 11, Iarocci as modified by Cole teaches the airflow disruptor as defined in claim 5 wherein the disruptor plate is rotated by the actuator (Paragraph 73, lines 1-16 of Iarocci), but Iarocci (Paragraph 64, lines 1-10), said position sensor adapted to sense a displacement of the actuator and provide a position feedback signal (Paragraph 64, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a position sensor that provides a signal that indicates the position of the actuator because Iarocci and Maalioune are both aircraft devices that use actuators to move mobile panels.  The motivation for having a position sensor that provides a signal that indicates the position of the actuator is that the system will then always know how far the actuator has moved and what the position of the plate is.
Regarding claim 12, Iarocci as modified by Cole, and Maalioune teaches the airflow disruptor as defined in claim 11, but Iarocci does not teach that the position sensor comprises a linear variable differential transformer (LVDT).  However, Maalioune does teach that the position sensor comprises a linear variable differential transformer (LVDT) (Paragraph 64, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the position sensor be a linear variable differential transformer because Iarocci and Maalioune are both aircraft devices that use actuators to move mobile panels.  The motivation for having the position sensor be a linear variable differential transformer is that linear variable differential transformers are capable of providing a precise absolute measurement for the position.
Claims 1, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al. (US #6,092,360) in view of Iarocci et al. (PGPub #2017/0233091), and Cole et al. (US #4,674,714).
Regarding claim 1, Hoag teaches an anti-ice system employing gas turbine engine bleed air, the anti-ice system comprising: a disruptor (34) plate rotatably mounted (Column 4, lines 11-13) upstream from the exhaust port (34, 42, and 44 as seen in figure 1); and that the disrupter plate can be pivoted to an open position (34 as seen in figure 1, Column 4, lines 11-13) whereby the external airflow is ( 34, and 44 as seen in figure 1, and it is inherent that sticking an oblique planar body into the freestream of the air around an aircraft will produce turbulence off the back of the body).  But, Hoag does not teach an engine nacelle with a nose cowl having a leading edge skin and a bulkhead forming an interior volume receiving high temperature engine bleed air; an exhaust duct extending from the interior volume to an exhaust port in a fan cowl downstream of the leading edge skin, an actuator coupled to the disruptor plate, the actuator adapted to rotate the disruptor plate into an external airflow responsive to temperature of exhaust flow in the exhaust port.  
However, Iarocci does teach an engine nacelle (18) with a nose cowl (18 as seen in figure 1) having a leading edge skin (18, and 24 as seen in figure 2), additionally, there is an interior volume (210) within the nacelle (18, and 210 as seen in figure 23) that receives high temperature engine bleed air (208, and 210 as seen in figure 23, and Paragraph 121, lines 1-9); an exhaust duct (30) extending from the interior volume (30, and 210 as seen in figure 23) to an exhaust port (20) in a fan cowl skin (20, and 30 as seen in figure 2) downstream of the leading edge skin (10, and 30 as seen in figure 23); an actuator coupled to the disruptor plate (Paragraph 73, lines 1-4), the actuator adapted to rotate the disruptor plate into an external airflow (Paragraph 73, lines 4-9) responsive to temperature of exhaust flow in the exhaust port (Paragraph 73, lines 14-16, the actuator of Iarocci is capable of actuating the plate in response to signals which can include a temperature value).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an engine nacelle with a leading edge and an interior volume that receives engine bleed air with an exhaust duct that connects the interior volume to an exhaust port, and to have an actuator that rotates the plate into the external flow because Hoag and Iarocci are both devices on aircraft that open flaps on the skin to control the air flowing through a duct located below the flap.  The motivation for having an engine nacelle with a leading edge and an interior volume that receives engine bleed air with an exhaust duct that connects the interior volume to an exhaust port is that it allows the excess engine bleed air to be 
However, Cole does teach that the nose cowl features a bulkhead which forms the interior volume (Abstract, lines 1-11, and 11, and 18 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nose cowl feature a bulkhead which forms the interior volume because Iarocci and Cole are both systems that utilize excess hot air for deicing systems.  The motivation for having the nose cowl feature a bulkhead which forms the interior volume is that it allows the hot air to be used to help prevent ice from forming on the leading edge of the cowl which helps improve aero efficiency of the aircraft.
Regarding claim 13, Hoag as modified by Iarocci, and Cole teaches the airflow disruptor as defined in claim 1 wherein the disruptor plate is rotatably mounted at a trailing edge of the disruptor plate (34 as seen in figure 1, Column 4, lines 11-13 of Hoag) and further comprising a plenum (28 of Hoag) opened by rotation of the disruptor plate to receive pressuring air from the external airflow (28, 30 and 34 as seen in figure 1, and Column 4, lines 11-18 of Hoag), said plenum having a conduit (Combination of 12, 14, and 14 of Hoag) extending into the exhaust duct (40 and 42 as seen in figure 1 of Hoag) with a flow exit port providing an eductor primary nozzle (40 of Hoag) and wherein the exhaust duct is concentric to the eductor primary nozzle (40 and 42 as seen in figure 1 of Hoag) to create an eductor secondary nozzle (44 of Hoag).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Allowable Subject Matter
Claims 14-17 allowed.
Claim 14 teaches that there is a temperature sensor and that the actuator operates in response to a temperature signal received from the temperature sensor.  Of the two main prior arts of record Hoag teaches the limitations of claim 13, but Hoag makes no explicit mention of a temperature sensor or having the plate covering the duct to be actuated based on a signal from the temperature sensor, and due to the nature of the plate of Hoag being an inlet to an engine it would not have been obvious at the time of the filing of the application to add a temperature sensor and to control the actuator based on the signal from the sensor without the use of hindsight reconstruction.  The other main prior art of record is Iarocci, which does teach the limitations introduced in claim 14, however, with Iarocci as the primary reference, Iarocci does not teach and could not be modified to teach the limitations of claim 13 which claim 14 depends without eliminating the intended functionality of Iarocci.
Claims 15-17 are allowed due to their dependency on claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647